         Case 1:19-cv-03112-NRB Document 26 Filed 07/08/19 Page 1 of 4




Erin M. Estevez                                                                         Via ECF and Hand Delivery
+1 202 728 7065
eestevez@cooley.com



July 8, 2019

The Honorable Naomi Reice Buchwald
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street, Courtroom 21A
New York, New York 10007

Re: American Society for the Prevention of Cruelty to Animals v. The Animal and Plant
    Health Inspection Service, et al., No. 1:19-cv-03112 (NRB)

Your Honor:

         This firm and the undersigned represent Plaintiff the American Society for the Prevention
of Cruelty to Animals (“ASPCA”) in the above-captioned action against Defendants The Animal
and Plant Health Inspection Service and the United States Department of Agriculture (together,
the “Agencies” or the “government”). We write in response to the government’s July 1, 2019,
letter requesting a pre-motion conference regarding an anticipated partial motion to dismiss Count
27 of the ASPCA’s Amended Complaint (the “Policy or Practice Claim”). Dkt. No. 25. While
the ASPCA is willing to participate in such a conference with the Court, the government’s planned
motion is legally unfounded and inappropriate at this stage.

        Background. The ASPCA filed its original complaint on April 8, 2019, concerning several
dozen Freedom of Information Act (“FOIA”) requests and appeals that the ASPCA submitted to
the Agencies, and alleging the Policy or Practice Claim. See Dkt. No. 1. On May 7, 2019, the
government moved for a two-week extension of its time to respond, from May 10 to May 24, 2019,
to which the ASPCA consented. Dkt. No. 14. In the interim, counsel for the ASPCA and counsel
for the government communicated, and the ASPCA discovered that the Agencies sent responses
to some of the FOIA requests at issue prior to filing to a temporarily unmonitored email address.
The ASPCA thus asked to file an amended complaint by May 31, 2019, updating the factual
allegations regarding its requests, which the Court granted. Dkt. No. 21.

       The ASPCA also consented to the government’s request for an additional 30 days to
respond to the Amended Complaint, adjourning the government’s deadline until July 1, 2019. Id.
This gave the government nearly three months with the ASPCA’s allegations and represented an
extension over the deadline set by the Federal Rules of Civil Procedure for responding to amended
pleadings (see Fed. R. Civ. P. 15(a)(3)), despite the fact that the amendment reduced the number
of FOIA requests and appeals at issue. See Dkt. No. 22. Nevertheless, on the night of its response
deadline, the government filed its letter requesting a pre-motion conference for a potential, partial

                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
          Case 1:19-cv-03112-NRB Document 26 Filed 07/08/19 Page 2 of 4




Hon. Naomi Reice Buchwald
July 8, 2019
Page Two

motion to dismiss limited to Count 27. Dkt. No. 25. Government counsel did not inform counsel
for the ASPCA of its intention to do so beforehand. In accordance with Part 2.B of the Court’s
Individual Practices, the ASPCA submits this response within three business days.

         The Government’s Anticipated Motion is Legally Unfounded. As the basis for the
government’s anticipated motion, the Agencies suggest that the Policy or Practice Claim “centers
on Defendants’ alleged failure to make a determination on Plaintiff’s requests within 20 days” and
that the ASPCA’s “allegations fail to establish that any agency delay amounts to the type of
sufficiently outrageous conduct necessary to sustain a policy or practice claim.” Dkt. No. 25 at 2-
3. In fact, Count 27 alleges that the Agencies have adopted a continuing and systemic pattern of
failing to abide by the FOIA’s requirements for processing requests and appeals. Dkt. No. 22 at ¶
379. The Agencies regularly and repeatedly disregard not just the statutory deadlines for doing
so, but routinely inexplicably fail to respond at all, or respond with substantially redacted records
without legitimate bases after months and sometimes years of delay. Id. ¶¶ 379-380. A motion to
dismiss will be denied where a complaint “contain[s] sufficient factual matter, accepted as true, to
state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(internal quotation omitted). “[T]he duty of a court ‘is merely to assess the legal feasibility of the
complaint, not to assay the weight of the evidence which might be offered in support thereof.’”
DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 113 (2d Cir. 2010) (citation omitted).

        The government’s assertion that the ASPCA’s Amended Complaint “does not point to any
underlying facts indicating that the agency has developed a policy or practice of noncompliance
with FOIA,” is entirely erroneous. Paragraphs 50-84 and 110-120 identify 35 separate instances
of the Agencies’ failure or refusal to issue a determination within the 20-day statutory period for
response, as well as 26 instances of the Agencies’ failure or refusal to respond at all to the
ASPCA’s FOIA requests or appeals even after months or years. Furthermore, the ASPCA’s other
pending FOIA lawsuit against the Agencies (referenced in the government’s letter) was filed only
after the Agencies failed or refused to respond for over a year to four administrative appeals of
responses that were themselves years overdue. Prior to filing this case, counsel for the ASPCA
implored government counsel to advise the Agencies of their obligation to abide by FOIA’s
requirements and respond to two additional unanswered administrative appeals. Dkt. No. 22, Ex.
1. It was in the context of this ongoing delay, and the passage of more a year since the ASPCA
was forced to file its first suit against the Agencies, that the ASPCA filed this case which, by itself,
identifies a total of over 60 separate instances in which the Agencies have disregarded their
obligations under the FOIA. These are the “underlying facts” that the Amended Complaint sets
forth and upon which the Policy or Practice Claim relies, and they are broader than what the
Agencies (mis)construe to be the mere failure to respond within 20 days. The allegations
underlying the Policy or Practice Claim are legally sufficient.

       Ironically, the Agencies tout the fact that they have now responded to all but one of the 26
FOIA requests and appeals identified in the Amended Complaint. Dkt. No. 25 at 1. In other
words, in the last three months they did what they could not (or refused) to do in the last three

                     Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                      t: (202) 842-7800 f: (202) 842-7899 cooley.com
         Case 1:19-cv-03112-NRB Document 26 Filed 07/08/19 Page 3 of 4




Hon. Naomi Reice Buchwald
July 8, 2019
Page Three

years for FOIA requests dating back to 2016, apparently in an effort to ensure that they can answer
the complaint by saying they have now responded. This exemplifies the very conduct about which
the ASPCA complains – FOIA requests inexplicably sit with no response, or inadequate or
severely delayed responses, and only litigation has prompted the Agencies to act on the requests
at issue, while numerous requests submitted after this suit was filed are now themselves
outstanding and late. The Agencies should abide by their FOIA obligations without the ASPCA
(or anyone else) having to file serial lawsuits. Remarkably, the Agencies point to a backlog (of
their own creation) of FOIA requests as a shield, positing that it forms a legitimate basis for utter
disregard of their statutory obligations. Dkt. No. 25 at 2-3. The Agencies' response to the
ASPCA’s lawsuit, their self-created backlog, and their continuing post-litigation disregard of their
FOIA obligations all bolster – rather than rebut – the Policy or Practice Claim.

        The Government’s Anticipated Motion is Inappropriate at this Stage. According to
government counsel, the Agencies anticipate that Counts 1 through 26 pertaining to specific FOIA
requests and appeals will likely be resolved, if necessary, through cross-motions for summary
judgment. Dkt. No. 25 at 1. The Policy or Practice Claim is similarly inappropriate for resolution
on a Rule 12 motion to dismiss. As described above, the ASPCA has met its pleading burden, and
adequately alleged the Policy or Practice Claim. The burden is thus on the Agencies to establish
a legitimate, good faith basis for their conduct. See Judicial Watch, Inc. v. U.S. Dep’t of Homeland
Sec’y, 895 F.3d 770, 782 (D.C. Cir. 2018). This requires factual development, and most of the
cases upon which the Agencies rely were decided on a motion for summary judgment or held that
dismissal on the pleadings was inappropriate. See, e.g., Whitaker v. Dep’t of Commerce, 2017 WL
6547880 (D. Vt. Dec. 20, 2017); New York Times Co. v. F.B.I., 822 F. Supp. 2d 426 (S.D.N.Y.
2011); Payne Enters., Inc. v. United States, 837 F.2d 486 (D.C. Cir. 1988).

         In fact, it was precisely the type of argument the Agencies make here that the D.C. Circuit
criticized and overturned in Judicial Watch. The district court dismissed a policy or practice claim,
finding that the allegation of 19 outstanding FOIA requests over a year-long period was
insufficient, as the plaintiff had not pointed to facts establishing “why the requests were delayed
or how the delays were the result of an either formal or informal [agency] policy or practice to
violate FOIA’s requirements, rather than an inevitable but unintended delay attributable to a lack
of resources.” Judicial Watch, Inc. v. U.S. Dep’t of Homeland Sec’y, 211 F. Supp. 3d 143, 146-
47 (D.D.C. 2016) (emphases in original). In reversing, the D.C. Circuit found that the district court
wrongfully “shifted to the requesting party the burden that FOIA places on the agency to explain
its delay in making requested records available,” and stated that the government would “have the
opportunity on remand to explain its delays and to confirm how it intends in the future to conform
to FOIA’s mandate to make requested non-exempt records ‘promptly available’.” 895 F.3d at 782,
784.

       The ASPCA would be happy to participate in a conference with the Court to address the
foregoing, should the Court so desire. Counsel for the ASPCA is available at the Court’s
convenience, with the exception of Friday, July 19, 2019. We thank the Court for its consideration.

                    Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                     t: (202) 842-7800 f: (202) 842-7899 cooley.com
         Case 1:19-cv-03112-NRB Document 26 Filed 07/08/19 Page 4 of 4




Hon. Naomi Reice Buchwald
July 8, 2019
Page Four

                                                    Respectfully submitted,

                                                    COOLEY LLP

                                                    /s/ Erin M. Estevez
                                                    Erin M. Estevez (admitted pro hac vice)
                                                    Bonnie Weiss McLeod (admitted pro hac vice)
                                                    1299 Pennsylvania Ave.
                                                    Suite 700
                                                    Washington, D.C. 20004
                                                    Phone: (202) 728-7065
                                                    Fax: (202) 842-7899
                                                    eestevez@cooley.com
                                                    bweissmcleod@cooley.com

                                                    Kaitland M. Kennelly (KK-9574)
                                                    55 Hudson Yards
                                                    New York, New York 10001-2157
                                                    Phone: (212) 479-6643
                                                    Fax: (212) 479-6275
                                                    kkennelly@cooley.com

                                                    and

                                                    Jennifer H. Chin (JC-6317)
                                                    Tamara Y. Feliciano (admitted pro hac vice)
                                                    ASPCA
                                                    520 8th Avenue, 7th Floor
                                                    New York, New York 10018
                                                    Phone: (212) 876-7700
                                                    Jennifer.chin@aspca.org
                                                    Tamara.feliciano@aspca.org

cc: Counsel of record (via ECF)




                   Cooley LLP 1299 Pennsylvania Avenue, NW, Suite 700 Washington, DC 20004-2400
                                    t: (202) 842-7800 f: (202) 842-7899 cooley.com
